PER CURIAM
Defendant was convicted after a jury trial of one count of first-degree criminal mistreatment, ORS 163.205, based on an incident involving his four-year-old son. On appeal, defendant argues that the trial court erred in allowing evidence related to his prior conviction for fourth-degree assault against his then-wife and in denying his challenge for cause to the seating of two jurors, who, defendant contends, demonstrated actual bias. The state concedes that the challenged evidence was improperly admitted and, given the nature of the error, that a new trial is warranted. The state’s concession is well founded, and we accept it. Consequently, we reverse and remand defendant’s conviction and do not reach his assignments of error challenging the composition of the jury.
Reversed and remanded.